Citation Nr: 0845164	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, her son and a friend




ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 through 
October 1971.  He died in November 2001 and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The issue of entitlement to an increased rating for PTSD, for 
accrued benefits purposes, was remanded in March 2007 for a 
Statement of the Case (SOC).  The RO issued an SOC in August 
2008 and mailed it to the appellant in September 2008.  She 
did not file a timely substantive appeal, so that issue is 
not before the Board.


FINDINGS OF FACT

1. At the time of his November 2001 death, the veteran was 
service connected for PTSD.

2. The veteran's death certificate and an accident report 
show that he died from trauma to the chest and head due to a 
fatal automobile accident, during which he was driving under 
the influence.

3. Competent medical evidence establishes that the veteran's 
alcohol abuse is a manifestation of his service-connected 
PTSD.


CONCLUSION OF LAW

The criteria for service connection for cause of the 
veteran's death are met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.102, 3.302, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to establish service connection for 
the cause of her husband's death.  She contends that the 
veteran's service connected PTSD caused his alcoholism, which 
in turn led to his death in an automobile accident due to his 
driving under the influence of alcohol.  The preponderance of 
the evidence supports the appellant's claim.

To establish service connection for the cause of a veteran's 
death, the record must show that the fatal disorder or 
disease was incurred in, or aggravated by, service or, in 
some instances, was manifest to a compensable degree within 
one year of discharge. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.312.

Generally speaking, compensation shall not be paid if the 
disability was the result of the veteran's own willful 
misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 
1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  The law has 
consistently precluded direct service connection for alcohol 
and drug abuse. However, the United States Court of Appeals 
for the Federal Circuit (the Federal Circuit) has held that 
there can be service connection for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, 
service-connected disability. See Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit 
further stated that compensation may be awarded only "where 
there is clear medical evidence establishing that alcohol or 
drug abuse is caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing." See Allen, 237 F. 3d at 1381. 

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a). When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran died in November 2001. See Death Certificate. At 
the time of his death, he was service connected for PTSD.  
His death certificate shows that trauma to the head and chest 
caused his death.  An accident report shows that the veteran 
was the driver of the vehicle that crashed resulting in his 
death, and that he was driving under the influence.  The 
question in this case, therefore, is whether the veteran's 
DUI was a result of alcoholism that was acquired secondary to 
or was a symptom of his service-connected PTSD.

A review of the record clearly revealed that the veteran's 
PTSD resulted in serious problems during his life.  Prior to 
his official diagnosis of PTSD, the veteran was treated on an 
inpatient basis "with a long history of alcoholism and 
antisocial behavior."  See August 1988 hospital discharge 
summary.  

By 1989, the veteran received a PTSD diagnosis.  See October 
1989 discharge summary following over a month of 
hospitalization.  At this time, the veteran denied heavy use 
of alcohol for a year prior to admission, but did report 
serving "in the penitentiary two or three times for DUI and 
assault."  

In May 1993, the veteran was afforded a VA PTSD examination.  
The examiner noted the veteran's long history of alcohol 
abuse, including three DUI arrests since service.  The 
examiner also noted hospitalizations "on two previous 
occasions when he was treated for alcohol dependence and 
PTSD."  The examiner labeled these as separate disabilities, 
but essentially discussed them as concomitant in nature.

The outpatient treatment records throughout the file continue 
to show that the veteran was an alcoholic during his life.  
There is no question that the veteran was abusive of alcohol 
at the same time that he suffered from service-connected 
PTSD.  The question is, however, whether there is a causal 
connection between the two.  In March 2007, the Board 
remanded this matter for an opinion as to this question.

The August 2007 VA examiner that provided the medical opinion 
submitted a report with a comprehensive summary of the 
veteran's history during life.  The examiner, in addition to 
summarizing the information discussed above, provided a pre-
service and during service history of excessive drinking.  
The examiner noted the veteran's September 1968 report of 
medical history, on which the veteran checked the box for 
excessive drinking.  Also, his August 1970 service medical 
record shows a problem with excessive drinking during 
service, but a subsequent return to duty.  Because of the 
veteran's report of excessive drinking prior to his entry 
into service, the examiner concluded that "the veteran had 
an alcohol drinking problem prior entering the service."  
The examiner went on to specifically note that "in Vietnam 
drug and alcohol use and abuse were commonly used to deal 
with ongoing acute stress," that "it is a common phenomenon 
among veterans with PTSD, especially those with considerable 
combat exposure, and that "alcohol and drug issues are 
concomitant, with the substance being used to reduce the 
emotional discomfort."  Based upon this discussion, the 
examiner concluded that it is "more likely than not the 
veteran's drinking problem was exacerbated by his period of 
service and his subsequent development of posttraumatic 
stress disorder."  The veteran's "alcohol abuse started 
before service, but was exacerbated by his acute stress in 
Vietnam and the subsequent development of PTSD."
There was an addendum to this report in June 2008, but the 
opinion went unchanged because the evidence added to the file 
following the August 2007 opinion was either duplicative or 
not relevant to the claim.

Thus, a careful review of the record reveals that the veteran 
was clearly an alcoholic in life and that his alcohol abuse 
was a manifestation of his service-connected PTSD.  Competent 
medical evidence clearly shows that the veteran's alcoholism 
was exacerbated by his PTSD.  Because the death certificate 
and accident report shows that the veteran's fatal car 
accident was due to driving under the influence, and because 
the medical evidence of record shows that his abuse of 
alcohol was related to his service-connected PTSD, service 
connection for the veteran's cause of death is warranted 
based upon VA regulation and relevant case law.  38 C.F.R. 
§ 3.312; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
The Board finds that service connection is warranted under 
38 C.F.R. § 3.312(c), because the veteran's service-connected 
PTSD contributed substantially to the veteran's cause of 
death.

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


